                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH



 UNITED STATES OF AMERICA,                            ORDER DENYING DEFENDANT’S
                                                         MOTION FOR MISTRIAL
                        Plaintiff,
 v.                                               Case No. 2:18-cr-00365-JNP-BCW

 LEV ASLAN DERMEN,                                District Judge Jill N. Parrish
   a/k/a Levon Termendzhyan,

                       Defendant.

       While the jury was deliberating, Defendant Lev Dermen (a.k.a. “Levon Termendzhyan”)

moved for a mistrial, arguing that the emerging Covid-19 (“coronavirus”) pandemic would have a

prejudicial effect on the jury’s ability to continue deliberations. Docket No. 899. Hours later, the

jury returned a verdict, finding Defendant guilty on all counts. Later that same day, the

Government filed a memorandum opposing Defendant’s motion for mistrial, Docket No. 902.

Defendant thereafter filed two supplemental memoranda, Docket Nos. 903 and 915, and the

Government replied. Docket No. 932. For the reasons articulated below, the court DENIES

Defendant’s motion for mistrial.

                                     I.      FINDINGS OF FACT

       Shortly before noon on Thursday, March 12, 2020, the jury retired to deliberate in the case

of United States of America v. Lev Aslan Dermen, Case No. 2:18-cr-00365. At 2:15 p.m., the jury

sent a note stating that it would be leaving at 4:00 p.m., would take Friday off and would plan on

starting on Monday at 9:00 a.m. Docket No. 930 at 1. The jury deliberated until approximately

3:45 p.m. and then informed the court through another note that “[w]e have found a good stopping

point for the weekend. We are ready to leave & return on Monday.” Docket No. 930 at 2. On


                                                 1
Sunday, March 15, 2020, at approximately 6:33 p.m., Defendant filed a motion requesting that the

court declare a mistrial in light of the continuing spread of the novel coronavirus, which results in

a disease known as Covid-19. Docket No. 899. The next morning, March 16, the court ordered the

Government to respond to Defendant’s motion for mistrial by 5:00 p.m. that same day. Docket No.

900.

        Earlier that same morning, the court had requested that counsel convene in the courtroom

at 1:00 p.m. to discuss the civil forfeiture phase of the trial that would be necessary if the jury

returned a guilty verdict. The court had raised this issue during the jury instruction conference that

had taken place on March 10, 2020. Because Defendant’s lead counsel, Mr. Mark Geragos, was

not present at that conference, his co-counsel, Ms. Linda Moreno, had requested an opportunity to

confer with Mr. Geragos regarding the issue during a break. Ms. Moreno later informed the court

that Defendant Dermen had elected to proceed with the same jury for the forfeiture trial in the

event that he was convicted. 1 Because the court had not addressed the contours or scheduling of

the possible civil forfeiture trial with Mr. Geragos present, the court thought it prudent to discuss

these issues with counsel before the jury returned a verdict. This would enable the court to inform

jurors of their obligation to sit for the forfeiture trial if Defendant was found guilty.

        At the scheduling conference, the court inquired of the parties as to their views on the

timing of any civil forfeiture trial given the increasing uncertainty surrounding the coronavirus

outbreak. Although the Government announced that it was ready to proceed immediately with the

forfeiture phase of the trial if the jury returned a guilty verdict, the parties ultimately stipulated

that any forfeiture trial should be postponed indefinitely until there was more clarity regarding the




1
  Although Rule 33.2(b)(5)(A) of the Federal Rules of Criminal Procedure gives either party the option to exercise
this option, the Government deferred to Defendant Dermen.

                                                        2
scope of coronavirus outbreak and any impact it may have on court operations. 2 In the event of a

guilty verdict, the parties also agreed that jurors should be informed that they would be recalled to

serve in a future forfeiture trial and that they should continue to refrain from viewing any news

reports or outside information regarding the case. During the scheduling conference, the court

observed that there was no way to predict when the jury would reach a verdict 3 and emphasized

that “it may be that we’re just talking hypothetically [about a forfeiture trial] because if this jury

returns a verdict of not guilty, this is something that would not come to pass.”

        Minutes after the conclusion of the scheduling conference, at approximately 1:30 p.m., the

jury sent a note stating that it had reached a verdict. The jury found Defendant Dermen guilty of

all ten counts in the indictment. Following the announcement of the verdict, the Government

submitted its memorandum opposing Defendant’s motion for a mistrial. Docket No. 902.

Defendant replied later that evening. Docket No. 903. Supplemental briefing by both parties

followed thereafter.

        As the seven-week trial in this case neared its conclusion, the spread of the novel

coronavirus was slowly beginning to affect events and institutions across the country. The day

after the case was submitted to the jury, Utah officials announced that public schools would be

dismissed for a two-week “soft closure” due to coronavirus concerns. See Utah K-12 schools

dismissed for a two-week ‘soft closure’ due to coronavirus, https://www.sltrib.com/

news/education/2020/03/13/utah-teachers-parents/. But the United States District Court for the

District of Utah, which was still operating under Phase I of its Coronavirus Response Plan,



2
  The court was amenable to postponing any potential forfeiture trial because such a proceeding is a civil matter in
which Defendant Dermen’s liberty interests would not be at stake.
3
 The court stated, “I suppose it’s also possible that we could get a note from the jury today that says, ‘we have a
verdict’—who knows—or that may not happen and it may not happen for a week. We just—we have no idea of
knowing of course where this jury is in its deliberations.”

                                                         3
remained open for regular operations. Exhibit A at 1-2. During Phase I, the court was operating

“as usual while collaborating with other federal agencies to minimize exposure to [the] virus in

the courthouse.” Id. at 1. On March 12, 2020, consistent with the Phase I plan, Chief Judge Shelby

had implemented mitigation protocols restricting courthouse access to individuals with symptoms

of Covid-19 or those at high risk for infection. 4 General Order 20-008 at 1-2. The general order

noted that the court would “continue to monitor directives from the World Health Organization,

CDC, and local health departments and reevaluate our response to this virus as needed.” Id. at 2.

But no further directive was issued until after the jury had returned its verdict in this case. In fact,

at the time the jury returned its verdict, the United States District Court for the District of Utah had

neither canceled nor continued any hearing based on the coronavirus outbreak.

         On the evening of March 16, 2020 at approximately 8:15 p.m., nearly seven hours after the

jury had returned its verdict in this case, Chief Judge Shelby issued another general order

addressing court proceedings and operations during the coronavirus outbreak. General Order 20-

009. This order stated that the “courthouse shall remain open for mission-critical functions of the

judiciary, but the public and members of the bar are encouraged to come to the courthouse only as

necessary for official court-related activities, including . . . in-person criminal hearings. . . .” Order

20-009 at 5. The order specified additional protocols relating to motion deadlines, grand jury

proceedings, and hearings. With respect to civil and criminal jury trials, the order stated:

         All civil and criminal jury trials scheduled to begin between today and May 1, 2020
         are CONTINUED pending further order of the court. The court may issue further
         orders concerning future continuances, as necessary and appropriate. Criminal
         jury trials already underway are not affected by this Order. Questions
         concerning prospective scheduling of trial dates should be directed to the assigned
         judge.

4
 These restrictions applied to persons who had: (1) traveled to countries severely affected by the coronavirus; (2) been
asked to self-quarantine by their physician, hospital or healthcare agency; (3) been diagnosed with or had close contact
with anyone who had been diagnosed with coronavirus; or (4) experienced signs of a fever, cough, or shortness of
breath. General Order 20-008 at 1-2.

                                                           4
Id. at 1 (emphasis added).

                                    I.         RELEVANT LAW

       The Supreme Court has observed that courts may declare a mistrial “whenever, in their

opinion, taking all the circumstances into consideration, there is manifest necessity for the act, or

the ends of public justice would otherwise be defeated.” United States v. Perez, 22 U.S. 579, 580

(1824). “The decision to declare a mistrial is left to the ‘sound discretion’ of the judge, but ‘the

power ought to be used with the greatest caution, under urgent circumstances, and for plain and

obvious cases.’” Renico v. Lett, 559 U.S. 766, 774 (2010) (quoting Perez, 22 U.S. 579 at 580). The

Tenth Circuit has explained that while “the Supreme Court has refused to adopt a mechanistic

formula for the presence of ‘manifest necessity’. . . [the Court] has repeatedly reiterated that trial

judges must be accorded broad discretion to declare a mistrial.” Walck v. Edmonson, 472 F.3d

1227, 1236 (citations omitted).

                                         II.    DISCUSSION

       A.      Deliberations During the Coronavirus Outbreak

       Defendant argues that jurors should not have been allowed to continue deliberating on

March 16, 2020 because of concerns relating to the outbreak of the coronavirus. In his initial

memorandum, Defendant asserted that jurors would become “scared, irritated, and/or angry” at

having to commute to the trial and deliberate while the coronavirus outbreak had not been

contained. Docket No. 899 at 6. Defendant further argued “[t]hat anger and fear will translate to

an unfair trial for the Defendant.” Id. at 7. In its reply memorandum filed after the jury had returned

its verdict, Defendant argued that “[t]he verdict was clearly not based on any reasoned

consideration of the evidence or discussion about the case; rather, it was unfairly influenced by

passion or prejudice as a result of panic and fear.” Docket No. 903 at 2. In response, the


                                                  5
Government maintains that the court properly adhered to the guidelines contained in the order

issued by the Chief Judge of this court, and that there is no evidence to suggest that the coronavirus

outbreak had any influence whatsoever on the jury’s verdict.

        The court finds that Defendant has failed to establish a miscarriage of justice or the

existence of a “manifest necessity” for a mistrial. Defendant has offered no evidence that the jury’s

decision was compromised in any way by the coronavirus outbreak. No member of the jury raised

any concerns or made any attempt to communicate with the court or the jury coordinator regarding

the coronavirus outbreak. And the two notes that the jury did send both suggest that jurors felt no

time pressure to reach a verdict and were making good progress in their deliberations. In the first

note sent on Thursday, March 12, 2020, the jury stated that it intended to take Friday off and

planned to continue deliberating the following Monday. The second note, sent later that same

afternoon, stated, “We have found a good stopping point for the weekend. We are ready to leave

and return on Monday.” Document No. 930 at 2. By this point, the World Health Organization

(“WHO”) had already classified the coronavirus spread as a pandemic. See WHO Characterizes

Covid-19 as a Pandemic, https://www.who.int/emergencies/ diseases/novel-coronavirus-

2019/events-as-they-happen. And the Governor of Utah had declared a state of emergency nearly

a week earlier. See Gov. Herbert Declares State of Emergency in Preparation for Coronavirus

Cases in Utah, https://governor. utah.gov/2020/03/06/gov-herbert-declares-state-of-emergency/. 5

Had jurors been frightened or felt the need to hasten their deliberations because of concerns over

the coronavirus outbreak, it begs the question as to why they chose to delay their deliberations four

days, rather than deliberating late on Thursday or returning on Friday.



5
  Although no one in Utah had tested positive for the coronavirus at that time, Utah’s Lieutenant Governor Spencer
Cox explained that “issuing the order now allows our state and communities to access additional funding and resources
that will be instrumental in helping us prepare to slow the spread of coronavirus.” Id.

                                                         6
         Defendant argues that the court’s decision to allow the jury to continue deliberations on

March 16 was not in accord with social distancing practices recommended by public health

officials and physicians. But that is not the standard for declaring a mistrial. The question is not

whether the court adhered to best practices recommended by public health officials. Rather the

question is whether Defendant received a fair trial. And that question turns on whether the jurors

were able to continue deliberating under the circumstances. Defendant suggests that the jurors

could not deliberate fairly because of their concerns over risks to their health. But there is

absolutely no evidence this was the case. The jury did not raise the issue of the coronavirus in any

of their communications to the court, 6 and each juror reported in a timely manner for deliberations

on March 16, 2020.

         In addition, although the Governor of Utah had declared an emergency in order to obtain

the resources that would help prepare the state for the pandemic, Utah was well behind many areas

of the country in its progression. The best evidence of this is the fact that Chief Judge Shelby had

not yet entered an order curtailing court operations. When the jury returned its verdict, the United

States District Court for the District of Utah was still operating as usual and had neither canceled

nor continued any hearing based on the coronavirus outbreak. And while the order that Chief Judge

Shelby entered after the jury had returned its verdict postponed future jury trials, it specifically

provided that “criminal jury trials already underway are not affected.”




6
  The Government correctly observes that “this jury repeatedly demonstrated that it knew how to communicate – a
juror had previously sent a note, multiple members of the jury . . . communicated to court staff about a number of
matters including health concerns, family commitments, and personal knowledge of companies discussed in the
courtroom, and the jury routinely told the court throughout the course of the trial when the courtroom technology was
malfunctioning.” Docket No. 931 at 12-13. Given the jury’s lack of hesitation in raising these issues, the court finds
it implausible that jurors would not have communicated to the court any concerns they may have had in continuing
their deliberations during the coronavirus outbreak.

                                                          7
           When the jurors arrived at the courthouse to deliberate on the morning of March 16, there

were a total of 28 confirmed cases of Covid-19 in the State of Utah and no deaths. See State of

Utah Coronavirus Task Force Latest News Webpage, https://coronavirus.utah.gov/latest/. A

number of these cases were visitor cases and the resident cases were almost exclusively travel-

related.      See    Utah      now     has    29    cases       of   coronavirus:     ‘Take      This   Seriously,”

https://www.sltrib.com/news/2020/03/16/utah-now-has-cases/. 7 Many of the cases and the single

instance of community spread were in Summit County, home of the Park City ski resort. See Ski

resorts closing as Summit County sees community spread of coronavirus; state total at 19 cases,

https://www.sltrib.com/news/2020/03/14/new-case-summit-county/. But none of the jurors

resided in Park City or Summit County and bars and restaurants in Salt Lake City were still open

for dine-in service. See Utah orders restaurants, bars to close all dining to curb coronavirus,

https://www.sltrib.com/news/2020/03/18/utah-orders-restaurants/. Given this backdrop, there is

no reason to conclude that jurors were angry, irritated, frightened, or rushed in their deliberations.

           Defendant argues that the ultimate confirmation of the “sham” verdict in this case occurred

when the jury returned to the courtroom with the verdict and the court inquired as to which juror

had been selected as foreperson. Before identifying himself as the foreperson, Juror 11 pointed to

the empty chair next to him that previously had been occupied by Juror 10 who had been excused

for health reasons. The court disagrees with Defendant’s characterization of the incident. The court

finds that the incident was an awkward attempt by a layperson to diffuse the natural tension

associated with the reading of the verdict. While pointing to the empty chair may have been

inappropriate, it was clear to the court that it was done in jest. And there was certainly nothing

about the incident or the demeanor of Juror 11 to support Defendant’s suggestion that the verdict


7
    This figure was updated on the afternoon of March 16 to 29 cases, with no deaths reported.

                                                            8
was a sham, that the jurors were irritated, angry or fearful, or that they were in a rush to leave the

courthouse. 8

         Moreover, the jury was aware that alternate jurors were available to step in if a juror

became ill or could not continue to deliberate. Before the court excused the jury for deliberations,

the court informed Jurors 15 and 16 that they had been designated as alternate jurors, and so would

not be deliberating. 9 But the court explained that “deliberations can sometimes take a very long

time, and if anyone were to become ill or unable to continue as a juror, then we would need to call

you on the phone and have you come in to replace whoever did not sit and at that point,

deliberations would have to commence again with one of the two alternates.” This explanation was

given to Jurors 15 and 16 in the presence of the other members of the jury. Thus, all jurors were

aware that alternate jurors were available to be called if one of the deliberating jurors could not

continue. If, as Defendant argues, a juror were ill or uneasy deliberating because of health

concerns, that juror would almost certainly have informed the court and an alternate juror would

have been called.

         Finally, even assuming for argument’s sake that jurors were motivated to rush their

deliberations because of uneasiness over the coronavirus, there is nothing to suggest that rushed

deliberations would have been prejudicial to Defendant. Indeed, a more persuasive argument could

be made that a jury operating under time pressure would be more likely to return an acquittal,



8
  The Tenth Circuit has addressed the issue of comments made by jurors in jest in United States v. Lawrence, 405 F.3d
888, 895 (10th Cir. 2005). In Lawrence, court personnel overheard a juror state that he or she was going to be the
holdout during deliberations. Id. Another juror responded, “You are going to look funny with a black eye.” Id. Upon
questioning, the jurors stated that these comments were made in jest. Id. at 895-96. The Tenth Circuit affirmed the
district court’s denial of a motion for a mistrial based on these statements. The Tenth Circuit noted that even if the
juror’s comments reflected some level of bias, the misconduct had not “prejudiced the defendant to the extent that he
has not received a fair trial.” Id. (citation omitted).
9
 The trial began with four alternate jurors. As discussed below, two were dismissed prior to deliberations due to health
reasons. Thus, two alternate jurors remained when the case was submitted to the jury.

                                                           9
rather than a conviction, in light of the court’s instructions emphasizing the presumption of

innocence and the government’s burden to prove the defendant guilty beyond a reasonable doubt.

        B.      Health of Jurors 1, 10, and 4

        Defendant argues that concerns regarding Jurors 1 and 10, who were excused from the jury

due to illness, and the fact that Juror 4, an elderly gentleman, was staying in a hotel, caused the

remaining jurors to fear infection from the coronavirus. Defendant further suggests that Jurors 1

and 10 had symptoms of Covid-19 and may have exposed the remaining jurors. But the facts do

not support Defendant’s suggestion. None of the remaining jurors reported any symptoms

consistent with Covid-19 after Jurors 1 and 10 were excused. And there is absolutely no evidence

to suggest that either Juror 1 or 10 was ill with Covid-19 or that other jurors believed the two

excused jurors posed any risk to their health. There is similarly a lack of evidence that Juror 4 was

concerned about staying in a hotel.

        Juror 1 was excused a full two weeks prior to the March 16 deliberations after reporting

flu-like symptoms. She had not been with fellow jurors for 18 days 10 by the time they returned to

deliberate on the morning of March 16. Juror 10 had called the jury coordinator early in the

morning on Monday, March 2, indicating she could not report to duty because of flu-like

symptoms. The last day she had been present for jury duty was Thursday, February 27. At that

time, there were only 60 confirmed cases of Covid-19 in the entire United States and no confirmed

cases in Utah. See What Utah health officials want you to know about coronavirus,

https://www.sltrib.com/news/2020/02/28/utah-health-officials/. In short, there is absolutely no

evidence that Juror 1 had Covid-19 or that other jurors had even considered such a possibility.



10
  According to the Centers for Disease Control and Prevention (“CDC”), symptoms of Covid-19 generally appear
within 14 days from exposure to the virus. See Symptoms of Coronavirus, https://www.cdc.gov/coronavirus/2019-
ncov/symptoms-testing/symptoms.html.

                                                     10
       Juror 10 was excused by the jury coordinator on Friday, March 6, after visiting his doctor

on the day of the week on which trial was not held. Juror 10 had worn a mask to court beginning

Monday, March 2. When the court inquired as to his health, he indicated he felt fine and was

merely suffering from a cold. Although his physician later diagnosed him with pneumonia, Juror

10 was not hospitalized, and he made no mention to the jury coordinator of any concern over

Covid-19. This is not surprising since the first confirmed Covid-19 case in Utah, which arose in

an individual who contracted the virus while on a cruise, was not announced until after Juror 10

had already been excused. See Utah Health Officials Announce First Case of Covid-19,

https://health.utah.gov/featured-news/utah-health-officials-announce-first-case-of-Covid-19.

Again, there is absolutely no evidence to suggest that Juror 10 had coronavirus or that other jurors

had even considered such a possibility.

       Defendant also suggests that Juror 4, a retired gentleman, may have been fearful of having

to reside in a hotel during the coronavirus outbreak. Again, there is no evidence to support that

suggestion. Juror 4 was in frequent communication with the Jury Coordinator regarding the hotel

arrangements related to his jury service. But he never raised any concerns regarding the outbreak

of coronavirus with the Jury Coordinator. Nor did he raise any concerns with the court regarding

his hotel arrangements or the possibility that his continuing service on the jury might expose him

to coronavirus. And like the other jurors, Juror 4 timely reported for duty on Monday, March 16,

2020. Based on these facts, the court finds that the prior illnesses of Jurors 1 and 10 were not

related to coronavirus and did not cause any concern among the remaining jurors. The court further

finds that Juror 4 was not fearful of staying in a hotel or deliberating with his fellow jurors on

March 16, 2020. Thus, there is no “manifest necessity” for a mistrial.

       C.      Questioning Jurors about the Impact of Coronavirus



                                                11
        In his most recent memorandum, Defendant argues that “[g]iven the drastic developments

that occurred over the weekend regarding COVID-19, at the very least the court should have

inquired of the jurors whether and how they were being impacted and if they believed they could

continue to deliberate without distraction or fear.” Docket No. 915 at 2. Defendant suggests

questions the court should have asked jurors, such as:

              •   Have you or anyone you know been diagnosed with COVID-19, or been in
                  physical contact with someone who has been diagnosed with COVID-19?
              •   Are you feeling unwell? Do you have any symptoms consistent with viral
                  infection, cough, fly, headache?
              •   Do any of your family members have any symptoms consistent with a viral
                  infection?
              •   Was there any discussion about the virus in the jury room last week? What
                  was said?
              •   How do you feel about the developments over the weekend regarding
                  COVID-19? Are you directly impacted by the school closures, employment
                  restrictions, employment lay-offs, or the like that have resulted from the
                  pandemic?
              •   Are you concerned with, preoccupied by, or fearful of the COVID-19
                  pandemic in a way that will cause you to rush through deliberations in Mr.
                  Dermen’s case? Do you feel you can fully and fairly review the evidence
                  and deliberate with your fellow jurors for as long as necessary to reach a
                  verdict?
              •   Given the warnings regarding community spread and social distancing, are
                  you comfortable deliberating in the jury room and interacting with your
                  fellow jurors; and are you comfortable physically handling the same
                  documents and exhibits?

Id. at 2-3.

        Defendant’s argument in this regard is not only unsupported by the law, it is wholly at odds

with his prior stance on the issue. At no time before the jury returned with a verdict did Defendant

request that jurors be questioned regarding potential concerns about coronavirus. In fact,

Defendant’s current argument is directly contrary to the position articulated in his initial

memorandum in support of his motion for mistrial. In that memorandum, Defendant affirmatively

stated that “[a] third individual voir dire of the jurors will not suffice[,]” and that “[a] third inquiry


                                                   12
of these jurors will cause the jurors to turn on this process all together and feel as if they are on the

receiving end of an attack by this Court and the parties.” Docket No. 899 at 3. Defendant further

argued that “any individual inquiry is limited by HIPPA protections as to the status of [jurors’]

physical and mental health” and that “an inquiry will not only invade the sacred province of juror

deliberations as contemplated by FRE Rule 606 11 but also jeopardize Mr. Dermen’s rights to a fair

and impartial jury.” Id. In essence, prior to the return of the verdict, Defendant affirmatively and

explicitly urged the court not to question the jurors. 12 It was only after the jury returned with a

guilty verdict that Defendant changed course, arguing for the first time that jurors should have

been questioned. Having urged the court not to question jurors before the return of the verdict,

Defendant cannot now credibly argue that the court erred in failing to do so.

         Setting aside the complete reversal in Defendant’s position, the Government argues that

questioning the jurors regarding their possible concerns about the coronavirus was unwarranted



11
  The jury would have understood the extraordinary nature of such an intrusion. After the court had conducted two
sessions of individual questioning of the jurors during the trial proceedings, the court had given stipulated interim
instructions that explained the reason for the individual questioning. These instructions assured jurors that the court
would not inquire into their confidential deliberations:
         I want to thank you again for your patience and understanding throughout this process. I also want
         to emphasize that last week’s inquiry into your impartiality was permitted only because you have
         not yet begun your deliberations. Once your deliberations begin, it would be impermissible to
         inquire into those deliberations and they will remain completely confidential. After you return a
         verdict, there will be no inquiry into any statement made by any one of you during deliberations, no
         inquiry into the effect of anything on any juror’s vote, and no inquiry into any juror’s mental
         processes concerning the verdict. In short, the court will not ask you about any of those things.
         The only thing you could be asked about once you return a verdict is whether you learned of anything
         extraneous—meaning something you did not see or hear in this courtroom—or whether any other
         outside influence was brought to bear on you during deliberations. Otherwise, your deliberations
         are secret and will be kept that way.
Docket No. 897 at 26. Thus, jurors had been put on notice that any inquiry into their deliberative process would only
occur under the most unusual of circumstances. Absent a communication from the jurors articulating a concern
regarding their ability to deliberate, such an intrusion would not only have been improper, it would have provoked
speculation, confusion, or panic that would have needlessly distracted jurors from the task at hand.
12
  Nor did the Defendant request that the jurors be questioned after the verdict was returned. After the verdict was
read, the court polled each of the individual jurors as to the verdict, but the Defendant did not ask the court to voir dire
the jurors regarding the coronavirus or any impact it may have had on their verdict.

                                                            13
and improper considering the lack of evidence that the coronavirus situation was affecting their

deliberations. Controlling law supports the Government’s position. The Tenth Circuit has

explained that “[a]lthough the ordinary course is to require a hearing or inquiry into nonfrivolous

allegations of juror misconduct, such an inquiry is not warranted when only ‘thin allegations of

jury misconduct are present.’” United States v. Easter, 981 F.2d 1549, 1553 (10th Cir. 1992) (citing

United States v. Ramsey, 726 F.2d 601, 604 (10th Cir. 1984); citing and quoting United States v.

Cattle King Packing Co., 73 F.2d 232, 243 (10th Cir. 1986), cert. denied, 479 U.S. 985, (1986).

And the Defendant’s allegations in this case are based on nothing more than rank speculation.

       The Government further argues that an inquiry of jurors regarding their views on the

coronavirus would have violated Rule 606(b)(1) of the Federal Rules of Evidence, which prohibits

testimony from a juror relating to a juror’s mental processes. Id. at 15. Although Rule 606(b)(2)(B)

contemplates exceptions to this prohibition if “outside influence was improperly brought to bear

on any juror[,]” Supreme Court precedent directly forecloses this option as it relates to the issues

raised by Defendant. In Tanner v. United States, the Supreme Court held that questions

surrounding a juror’s health or mental state did not qualify as an “outside influence.” 483 U.S.

107, 122 (1987). It reasoned:

       [P]etitioners argue that substance abuse constitutes an improper “outside influence”
       about which jurors may testify under Rule 606(b). In our view the language of the
       Rule cannot easily be stretched to cover this circumstance. However severe their
       effect and improper their use, drugs or alcohol voluntarily ingested by a juror
       seems no more an “outside influence” than a virus, poorly prepared food, or a
       lack of sleep.

Id. at 122 (emphasis added). The Supreme Court’s recognition that circumstances such as a juror’s

poor health or lack of ability to concentrate do not constitute an “outside influence” barred the

court from making inquiry into the effect of coronavirus on juror deliberations.




                                                14
        The court concludes that inquiring into jurors’ views regarding the coronavirus outbreak

when no concern had been raised by any member of the jury would have constituted an improper

intrusion into their deliberations in violation of Rule 606(b)(1) of the Federal Rules of Evidence.

Information concerning the outbreak of the coronavirus does not constitute “extraneous prejudicial

information” or “an outside influence.” Accordingly, any inquiry into the juror’s thoughts

regarding coronavirus would have been improper.

        D.       Practices of Other Courts

        In urging the court to grant a mistrial, Defendant notes that the Byron White United States

Courthouse, the seat of the Tenth Circuit Court of Appeals in Denver, Colorado, was closed in

response to the coronavirus. See Docket No. 903 at 2. While cases decided by the Tenth Circuit

constitute binding precedent that this court must follow, operational guidelines for the Tenth

Circuit courthouse located in Denver, Colorado 13 do not apply to all courthouses in the six states

comprising the Tenth Circuit. 14 Instead, operations of the various district courts are governed by

orders issued by the chief judges of those courts. The Government has summarized the general

orders relating to the outbreak of the coronavirus issued by each of the district courts in the Tenth




13
   The court notes that as of March 16, 2020, the state of Colorado had reported 160 cases of Coronavirus,
approximately six times the 29 cases reported in the state of Utah at that time. See Colorado governor closes bars,
restaurants, theaters and gyms in fight against coronavirus, https://www.denverpost.com/2020/03/16/coronavirus-
colorado-bars-restaurants-dmv-closed/; Utah now has 29 cases of coronavirus: ‘Take This Seriously,”
https://www.sltrib.com/news/2020/03/16/utah-now-has-cases/.
14
  The Byron White Courthouse Restrictions, which Defendant cites, provides that “Effective Friday, March 13, 2020
and until further notice, anyone, (e.g., members of the public, employees, service providers) who meets any of the
following criteria shall be denied entrance to the Byron White United States Courthouse. . . .” See, March 13, 2020
Courthouse Access Restrictions, https://www.ca10.uscourts.gov/sites/default/files/clerk/Sign%2BInfoSheetFor
EntrancesUpdated03.16.2020.pdf (emphasis added). These restrictions are like those contained in General Order 20-
008 issued by Judge Shelby on March 12, 2020. And the March 16 General Order of Chief Circuit Judge Timothy
Tymkovich, which was not issued after the jury had returned its verdict in this case, is limited by its terms to the
courthouse in Denver Colorado. It states: “Due to the Coronavirus/COVID-19 pandemic, the Byron White United
States Courthouse (“Courthouse”) is closed to the public effective March 17, 2020.” See General Order 95-1,
https://www.ca10.uscourts.gov/sites/default/files/clerk/RestrictionsOnPublicAccess_March162020%20%28002%29
.pdf (emphasis added).

                                                        15
Circuit. See Docket No. 932 at 7. As of the time the jury returned its verdict in this case, none of

these orders provided for the suspension of on-going criminal jury trials or the closure of

courthouses.

         Notably, the order governing the operational activities for the United States District Court

for the District of Utah did not suspend criminal jury trials. The Defense cites General Order 20-

009 in support of its argument regarding the severity of the coronavirus pandemic. But this order

was not published until nearly seven hours after the jury had reached a verdict in this case. More

importantly, General Order 20-009 explicitly states that “[c]riminal jury trials already underway

are not affected by this Order.” Id. at 1.

         Defendant has also cited to other courts that have declared mistrials in the wake of the

coronavirus outbreak. Although this precedent is not binding, the court has reviewed the cases

cited by Defendant to assess their persuasive value. But none of them present a situation analogous

to the one that confronted this Utah court on March 16, 2020. Two of the cases cited by Defendant

were interrupted during jury selection, and likely would have continued for weeks. See Triple

murder      trial   delayed,    civil    case    a     mistrial   due     to   coronavirus    threat,

https://www.theday.com/article/20200312/NWS04/200319786; Fresno judge declares mistrial in

double     homicide     case,   amid     coronavirus     concerns,      https://www-1.fresnobee.com/

news/local/article241305911.html#. Another case cited by Defendant involved a trial in which the

attorneys had just made their opening statements on March 12, 2020, which was expected to last

six weeks. See Belstadt attorneys: Virus too disruptive for trial to proceed, https://www.niagara-

gazette.com/news/local_news/belstadt-attorneys-virus-too-disruptive-for-trial-to-

proceed/image_90b90dd9-1ccc-501a-a940-3ac8f34b8c9a.html.




                                                 16
            Defendant also cites to general administrative orders issued by other courts. But Defendant

does not explain why these orders from distant courts should carry more weight than Judge

Shelby’s order that was tailored to the facts and circumstances present in this jurisdiction at the

operative time. In fact, neither of these orders supports Defendant’s argument. One of these general

orders provides that criminal jury trials “scheduled between March 11th through March 30th are

still expected to appear in court on the day of trial unless the court has entered an agreed order

signed by everyone changing that date. . .” See Jury trials suspended in Whatcom County courts

due           to        coronavirus           outbreak,            https://www.bellinghamherald.com/news/local/

article241113626.html. 15 And the second general order makes no reference to its effect on ongoing

criminal trials. See Trucilla suspends this week’s trial term due to COVID-19 prevention,

https://www.yourerie.com/news/local-news/trucilla-suspends-this-weeks-trial-term-due-to-

Covid-19-prevention/.

            Other materials cited by Defendant are similarly unhelpful. For example, Defendant cites

to an article that reports a mistrial 16 declared in a civil patent case that was in its third day of what

was expected to be a two-and-a-half-week trial. See Coronavirus Forces Mistrial In Finjan Patent

Case,         https://www.law360.com/articles/1253867/coronavirus-forces-mistrial-in-finjan-patent-

case. He also cites a case from Australia where the judge excused the empaneled jury and

proceeded with a bench trial. See Coronavirus leads to judge-only manslaughter trial in Brisbane,

https://www.brisbanetimes.com.au/national/queensland/coronavirus-leads-to-judge-only-

manslaughter-trial-in-brisbane-20200316-p54ami.html. But the court fails to see how either of

these cases are relevant to this case.


15
  The Government notes that this order was entered in the state of Washington, one of the first states to report cases
of the coronavirus. Docket No. 932 at 3.
16
     Notably, both parties in this case agreed to the mistrial.

                                                              17
         None of the cases cited by Defendant involved circumstances comparable to those present

here. None took place in the state of Utah at the relevant time, and none involved a seven-week

criminal jury trial that had already been submitted to the jury. And many of the cases cited by

Defendant present idiosyncratic circumstances distinct from those presented here. 17 For these

reasons, the court finds they have little or no persuasive value.

         E.       The Swift Verdict

         The Defense has repeatedly suggested that the absence of questions from the jury and the

relatively swift verdict in this case are indicative of prejudice towards Defendant Dermen. But

these suggestions are without factual or legal basis. There is no obligation for jurors to send notes

or ask questions. Indeed, the absence of questions could be explained by the clarity of the jury

instructions or the weight of the evidence. Similarly, there is no requirement that jurors deliberate

for a minimum length of time. And here, the jury deliberated for over eight hours. They began

deliberations on Thursday, sent a note indicating they had “found a good stopping point for the

weekend,” and returned the following Monday. They then deliberated for another four and a half

hours and returned their verdict just after lunch. Nothing about this scenario suggests that jurors

were angry, panicked or in a rush to leave the deliberation room. 18 There are many possibilities as

to why the jury voted to convict after eight hours of deliberation. Based on their note, they had



17
   For example, one case cited by Defendant involved a defense attorney who was 70 years old and suffered from a
permanent lung condition that made him particularly vulnerable to the most severe effects of coronavirus. This trial
was taking place in northern California, which had been particularly affected by the coronavirus. See Fresno judge
declares    mistrial    in    double     homicide    case,     amid      coronavirus    concerns,     https://www-
1.fresnobee.com/news/local/article241305911.html#.
18
  This jury had routinely been at the courthouse from approximately 9:00 a.m. to 5:00 p.m. for the duration of this
two-month trial. All 12 members of the jury had been together in the jury room for the past seven weeks. Assuming
arguendo that jurors were concerned regarding potential exposure to the coronavirus, there would have been little or
no benefit in terminating the deliberations just after lunch-- several hours before their usual stopping time since
spending just a few more hours with fellow jurors who had spent the last seven weeks together would have been
unlikely to increase their risk of exposure. In short, the timing of the verdict (shortly after lunch) is inconsistent with
Defendant’s assertion that jurors felt rushed or failed to base their verdict on the evidence.

                                                           18
reached a “good stopping point” before adjourning for the weekend. Perhaps they had reached a

tentative decision the prior Thursday and wanted to reflect on the evidence over the weekend

before finalizing their verdict. Perhaps jurors were persuaded by the documentary evidence

presented in this case. Perhaps they found the testimony of the Government’s witnesses’

convincing. Perhaps, as the Government argues, they were convinced by certain pieces of evidence

that were entirely unrebutted by Defendant. Perhaps they were persuaded by a combination of

these things. But there is no evidence to suggest that the jury’s verdict was based on anything other

than the evidence presented at trial. The court has observed these jurors and their demeanor over

the course of a seven-week trial and finds absolutely no evidence to suggest that they were scared,

irritated, and/or angry as a result of the coronavirus. The court similarly finds no basis to conclude

that the jury verdict was rushed, that the jury failed to conscientiously fulfill their duties as jurors,

that Defendant was denied his right to be tried before a fair and impartial jury, or that the jury’s

verdict constituted a miscarriage of justice.

        Moreover, it would be improper for this court to question the integrity of the jurors or

second-guess their verdict absent evidence that their verdict was compromised. The Tenth Circuit

has noted that jurors are presumed to follow their oath and the instructions given to them by the

court. See Stouffer v. Duckworth, 825 F.3d 1167, 1180 (10th Cir. 2016) (“Surmise and suspicion

may not be used to assail the integrity of a jury; it is presumed that jurors will be true to their oath

and will conscientiously observe the instructions and admonitions of the court.”); Banks v.

Workman, 692 F.3d 1133, 1150 (10th Cir. 2012) (“The law presumes juries follow instruction.”).

The court has no reason to doubt this jury’s integrity. In fact, the court finds that the jury’s conduct

was beyond reproach during this two-month trial. Jurors were unfailingly punctual for trial




                                                   19
proceedings and never voiced any anger or frustration with delays attendant to trial work. 19 Jurors

were uniformly alert; many took copious notes during the proceedings. Jurors also patiently

endured two voir dire sessions to investigate reports of potential juror misconduct, both which

were later found to be innocuous misunderstandings. 20 In sum, the jury’s conduct during the course

of this trial does not indicate that any of the jurors failed to honor their oath to fairly decide this

case based solely on the evidence presented.

        F. Timing of Verdict

        Defendant finally asserts that the verdict in this case was “rigged” because it was returned

shortly after the court met with counsel to discuss the scheduling of a potential civil forfeiture trial

in the event the jury returned a verdict of guilty. Docket No. 903 at 2. But Defendant offers no

explanation or evidence to substantiate this claim beyond the mere coincidence that the verdict

was returned shortly after the conclusion of the scheduling conference. As the court noted during

that conference, it had no idea whether the jury would reach a verdict in the next day or the next

week. But the court thought it prudent to address the logistical issues surrounding a potential

forfeiture trial with Defendant Dermen’s lead counsel and the Government so that it would be

prepared to convey the schedule to the members of the jury in the event a guilty verdict was

returned. And that is exactly what happened. Because the court had convened the scheduling

conference, it was able to inform the jurors that they would be retained to serve in a civil forfeiture

trial that would take place sometime in the future. The purpose of the March 16, 2020 hearing was




19
  The court praised the jury’s commitment to their civic obligations after the verdict had been announced and before
they were excused.
20
  These circumstances are discussed at length in the court’s supplemental order regarding Defendant’s previous
motion for mistrial. See Docket No. 939.

                                                        20
not to presuppose Defendant’s guilt—it was simply to determine whether all parties were in

agreement as to the timing of the civil forfeiture trial in the event a guilty verdict was returned.

                                          III.     ORDER

       For the foregoing reasons, the court DENIES Defendant’s motion for a mistrial.

       Entered this 6th day of April, 2020.

                                                 BY THE COURT



                                                 ______________________________
                                                 Jill N. Parrish
                                                 United States District Court Judge




                                                   21
